DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed November 10, 2022 to the office action made on May 12, 2022. 
Application Priority
This application filed 06/10/2021 claims priority to the CON PCT/US2020/015434 filed on 01/28/2020 and PRO 62/861,077 filed on 06/13/2019 and PRO 62/861,067 filed on 06/13/2019 and PRO 62/797,660 filed on 01/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/22 is acknowledged and considered.
Response to Arguments 
Applicants arguments with respect to 35 U.S.C. 103 as being obvious over Hauser et al. (Sublingual apomorphine (APL-130277) for the acute conversion of OFF to ON in Parkinson's disease. Mov Disord. 2016 Sep;31(9):1366-72. doi: 10.1002/mds.26697. Epub 2016 Jul 19) as evidenced by Sunovion (APL 130277 CTH 203 - Clinical Trials, May 10, 2017)  of claims 1-30 are not persuasive. The response to arguments is addressed below.  
Applicant’s main argument is that “Since OH results in QT prolongation in ECG, Hauser’s observations of OH in the disclosed study indicate that QT prolongation was present in the Hauser’s study contrary to the Office’s allegations of its absence.”
However, the prior art teaches an identical formulation administered to the exact same patient population.  The Examiner’s contention is that the formulation of the prior art would have to result the same as the claims. Moreover, Applicant’s disclosure in Table 16 shows that 6 patients have experienced OH. Is the patient population being narrowed by the clause wherein “the treatment does not cause clinically significant Qt prolongation”?  Examiner requests clarification.  The Examiner does not find the arguments persuasive.

Applicant’s state that the provisional ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 17, and 19-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser et al. (Sublingual apomorphine (APL-130277) for the acute conversion of OFF to ON in Parkinson's disease. Mov Disord. 2016 Sep;31(9):1366-72. doi: 10.1002/mds.26697. Epub 2016 Jul 19) as evidenced by Sunovion (APL 130277 CTH 203 - Clinical Trials, May 10, 2017).
The claims are: a method of treating "OFF" episodes associated with Parkinson's disease in a patient, the method comprising sublingually administering a therapeutic dose of apomorphine or a pharmaceutically acceptable salt thereof; wherein the treatment does not cause clinically significant QT prolongation. 
Hauser et al. teaches treatment of acute conversion of OFF to ON  Parkinson’s disease  (PD) in patients confirmed to be in the OFF state dosed with sublingual  strip of APL-130277 10 mg  and evaluated for 90 minutes. If a full ON, as assessed  by  the  investigator, was not achieved within 3 hours, the next higher dose was  administered. The dose was increased in 5-mg increments until a full ON was achieved to a maximum dose of 30 mg. Patients could be dosed up to two times a day for 3 days. (p.1368 left col para 1). APL-130277 is a sublingually administered apomorphine film strip in clinical development that is being investigated   for   the   treatment   of   both   predictable   and unpredictable OFF episodes.  It consists of a thin film bilayer designed to maximize apomorphine drug delivery while optimizing film disintegration and buccal tissue compatibility.  The first layer is the apomorphine drug layer, designed to ensure drug stability, rapid drug diffusion, and maximal bioavailability. The second layer is a separate buffer layer designed to rapidly and completely neutralize acid generation following   drug   absorption while enhancing drug permeability. (p.1367 right col para 2).  An identical method and formulation is taught by the reference, therefore, inherently there would be a low incidence and clinically significant QT prolongation that is no greater risk than 2%, mean change from baseline in QTcF in the patient is no greater than 10 ms or 500 ms, and provides a Cmax of from 2.64 ng/mL to 7.1 ng/mL and a Tmax of from 30 minutes to 50 minutes after the administering (reading on claims 17, 19-20,  27-28, 32 and 34)
While the reference describes the APL-130277 formulation it does not specify the ingredients.  Sunovion describes APL-130277 sublingual formulation is a bilayer thin film with one layer containing the active ingredient, apomorphine hydrochloride, and the other layer containing a buffer (pyridoxine).

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, and 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of US Pat No. 10959943 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a method of treating an "off" episode in a subject having Parkinson's disease, said method comprising: (a) providing a film having a first portion comprising an acid addition salt of apomorphine and a second portion comprising a pH neutralizing agent; and (b) determining an effective dose of said film by uptitration of said subject; and (c) sublingually administering said effective dose of said film to said subject, wherein said effective dose of said film comprises an acid addition salt of apomorphine in an amount sufficient to produce, on average, following administration to subjects: (i) an apomorphine plasma concentration of at least 2.64 ng/mL within 30 minutes, (ii) an apomorphine Cmax of less than 10 ng/mL, and (iii) an apomorphine T.sub.max of from 20 to 60 minutes, whereas the claims herein are drawn to a method of treating a patient having "OFF" episodes associated with Parkinson's disease, the method comprising sublingually administering to the patient a first pharmaceutical composition comprising a first dose of apomorphine or a pharmaceutically acceptable salt thereof; and sublingually administering a second pharmaceutical composition comprising a second dose of apomorphine or a pharmaceutically acceptable salt thereof; wherein the first dose and the second dose are consecutive, and at least 2 hours separate administration of the first dose and the second dose, wherein the second dose is not given for the same “OFF” episode. It would have been obvious to one at the time of filing to administer subsequent treatment doses.  The motivation to administer subsequent treatment doses is because one would want to achieve treatment of the “OFF” episode, if it were not resolved by the first dose.  
Claims 17, and 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Pat No. 10449146 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to method of treating an "off" episode in a subject having Parkinson's disease, said method comprising: (a) providing a film having a first portion comprising apomorphine particles comprising an acid addition salt of apomorphine and a second portion comprising a pH neutralizing agent; (b) determining an effective dose of said film by up-titration of said subject; and (c) sublingually administering said effective dose of said film to said subject, wherein said effective dose of said film comprises an acid addition salt of apomorphine in an amount sufficient to produce, on average, following administration to the subject: (i) an apomorphine plasma concentration of at least 2.64 ng/mL within 30 minutes, and (ii) an apomorphine Cmax that is less than 10 ng/mL, whereas the claims herein are drawn to a method of treating a patient having "OFF" episodes associated with Parkinson's disease, the method comprising sublingually administering to the patient a first pharmaceutical composition comprising a first dose of apomorphine or a pharmaceutically acceptable salt thereof; and sublingually administering a second pharmaceutical composition comprising a second dose of apomorphine or a pharmaceutically acceptable salt thereof; wherein the first dose and the second dose are consecutive, and at least 2 hours separate administration of the first dose and the second dose, wherein the second dose is not given for the same “OFF” episode.  The difference being a second dose is given if the patient needs subsequent treatment doses.  It would have been obvious to one at the time of filing to administer subsequent treatment doses.  The motivation to administer subsequent treatment doses is because one would want to achieve treatment of the “OFF” episode, if it were not resolved by the first dose.  

		Conclusion
No claims allowed.
All claims are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114  (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627